UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4870 General New York Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/09 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS General New York Municipal Money Market Fund August 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.6% Rate (%) Date Amount ($) Value ($) Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 9/7/09 5,100,000 a Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Key Bank) 9/7/09 4,835,000 a Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Bank) 9/7/09 3,005,000 a Albany Industrial Development Agency, Civic Facility Revenue, Refunding (Albany Institute of History and Art Project) (LOC; Key Bank) 9/7/09 2,075,000 a Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 9/7/09 2,080,000 a Albany Industrial Development Agency, IDR (Davies Office Refurbishing, Inc. Project) (LOC; HSBC Bank USA) 9/7/09 1,120,000 a Amherst Industrial Development Agency, Multi-Mode Civic Facility Revenue (Daemen College Project) (LOC; Wachovia Bank) 9/7/09 4,800,000 a Auburn Industrial Development Authority, IDR (Fat Tire LLC Project) (LOC; Key Bank) 9/7/09 1,325,000 a Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Insured; Radian Group and Liquidity Facility; Key Bank) 2.30 9/7/09 9,100,000 a 9,100,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (LOC; Key Bank) 2.30 9/7/09 2,000,000 a 2,000,000 Eastchester Union Free School District, GO Notes, TAN 1.00 12/23/09 3,000,000 3,004,648 Erie County Industrial Development Agency, Civic Facility Revenue (Hauptman-Woodward Project) (LOC; Key Bank) 2.50 9/7/09 2,100,000 a 2,100,000 Erie County Industrial Development Agency, Civic Facility Revenue (People Inc. Project) (LOC; Key Bank) 2.50 9/7/09 2,000,000 a 2,000,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.49 9/7/09 4,230,000 a 4,230,000 Erie County Industrial Development Agency, IDR (Luminescent Systems, Inc. Project) (LOC; HSBC Bank USA) 0.49 9/7/09 6,000,000 a 6,000,000 Erie County Industrial Development Agency, Multi-Mode Civic Facility Revenue (United Cerebral Palsy Association of Western New York, Inc. Project) (LOC; Key Bank) 2.55 9/7/09 3,600,000 a 3,600,000 Glen Cove Housing Authority, Senior Living Facility Revenue (The Mayfair at Glen Cove) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 0.35 9/7/09 7,550,000 a,b 7,550,000 Gloversville City School District, GO Notes, BAN 3.00 9/11/09 9,000,000 9,001,687 Hempstead Industrial Development Agency, IDR (FCD Lynbrook LLC Facility) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 0.35 9/7/09 6,000,000 a,b 6,000,000 Hempstead Industrial Development Agency, IDR, Refunding (Trigen-Nassau Energy Corporation) (LOC; Societe Generale) 0.29 9/7/09 5,200,000 a 5,200,000 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (LOC; Citibank NA and Liquidity Facility; Citibank NA) 0.63 9/7/09 6,000,000 a,b 6,000,000 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.43 9/7/09 8,300,000 a 8,300,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.16 9/1/09 2,300,000 a 2,300,000 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.55 9/7/09 42,000,000 a 42,000,000 Metropolitan Transportation Authority, RAN 2.00 12/31/09 20,000,000 20,106,118 Metropolitan Transportation Authority, Transportation Revenue (LOC; Fortis Bank) 0.24 9/7/09 19,000,000 a 19,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Heritage Christian Home Project) (LOC; Key Bank) 2.60 9/7/09 1,910,000 a 1,910,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Bank) 0.52 9/7/09 2,700,000 a 2,700,000 Nassau County Industrial Development Agency, Civic Facility Revenue (North Shore Hebrew Academy High School Project) (LOC; Comerica Bank) 1.14 9/7/09 7,250,000 a 7,250,000 Nassau County Industrial Development Agency, Revenue (Rockville Centre Housing Project) (LOC; M&T Bank) 0.49 9/7/09 9,000,000 a 9,000,000 New Rochelle City School District, GO Notes, TAN 1.50 12/4/09 2,700,000 2,707,740 New York City, GO Notes (LOC; Bank of America) 0.32 9/7/09 29,000,000 a 29,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.27 9/7/09 5,000,000 a 5,000,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.28 9/7/09 7,000,000 a 7,000,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizens NA) 1.90 9/7/09 4,600,000 a 4,600,000 New York City Industrial Development Agency, Civic Facility Revenue (A Very Special Place, Inc. Project) (LOC; HSBC Bank USA) 0.49 9/7/09 5,095,000 a 5,095,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 0.64 9/7/09 7,750,000 a 7,750,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New York - Federation of French Alliances in the United States Project) (LOC; M&T Bank) 0.64 9/7/09 3,570,000 a 3,570,000 New York City Industrial Development Agency, Civic Facility Revenue (Heart Share Human Services of New York, Roman Catholic Diocese of Brooklyn Project) (LOC; HSBC Bank USA) 0.49 9/7/09 7,175,000 a 7,175,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Psychotherapy Project) (LOC; JPMorgan Chase Bank) 0.27 9/7/09 3,000,000 a 3,000,000 New York City Industrial Development Agency, Civic Facility Revenue (The Convent of the Sacred Heart School of New York Project) (LOC; Wachovia Bank) 0.24 9/7/09 950,000 a 950,000 New York City Industrial Development Agency, IDR (Allway Tools Inc. Additional Project) (LOC; Citibank NA) 0.75 9/7/09 1,605,000 a 1,605,000 New York City Industrial Development Agency, IDR (Gary Plastic Packaging Corporation Project) (LOC; JPMorgan Chase Bank) 0.59 9/7/09 3,400,000 a 3,400,000 New York City Industrial Development Agency, IDR (Linear Lighting Corporation Project) (LOC; M&T Bank) 2.40 9/7/09 1,000,000 a 1,000,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.50 9/8/09 4,000,000 4,000,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 10/5/09 10,200,000 10,200,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 0.15 9/1/09 3,650,000 a 3,650,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.11 9/1/09 1,000,000 a 1,000,000 New York State Dormitory Authority, Revenue (Barnard College) (LOC; RBS Citizens NA) 1.90 9/7/09 9,800,000 a 9,800,000 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 0.29 9/7/09 10,270,000 a 10,270,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.33 9/7/09 4,420,000 a 4,420,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wachovia Bank) 0.40 9/7/09 9,900,000 a 9,900,000 New York State Housing Finance Agency, Housing Revenue (Gateway to New Cassel Project) (LOC; JPMorgan Chase Bank) 0.38 9/7/09 2,000,000 a 2,000,000 New York State Housing Finance Agency, Housing Revenue (Rip Van Winkle House Project) (LOC; FHLMC) 0.31 9/7/09 7,600,000 a 7,600,000 New York State Housing Finance Agency, Housing Revenue (Sea Park West Apartments Project) (LOC; FHLMC) 0.31 9/7/09 5,300,000 a 5,300,000 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Liquidity Facility; Citibank NA) 0.29 9/7/09 5,555,000 a,b 5,555,000 New York State Mortgage Agency, Mortgage Revenue (Liquidity Facility; Citibank NA) 0.41 9/7/09 6,115,000 a,b 6,115,000 Niagara County Industrial Development Agency, Civic Facility Revenue (NYSARC Inc., Niagara County Chapter) (LOC; Key Bank) 2.55 9/7/09 2,955,000 a 2,955,000 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Community College Dormitory Corporation Project) (LOC; Citibank NA) 0.26 9/7/09 8,140,000 a 8,140,000 Onondaga County Industrial Development Agency, Civic Facility Revenue (Onondaga Community College Housing Development Corporation Project) (LOC; RBS Citizens NA) 2.25 9/7/09 3,620,000 a 3,620,000 Penfield, GO Notes, BAN 2.75 9/9/09 1,250,000 1,250,174 Port Authority of New York and New Jersey, Equipment Notes 0.45 9/7/09 5,600,000 a 5,600,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.22 9/1/09 1,400,000 a 1,400,000 Putnam County Industrial Development Agency, IDR (Broad Reach, LLC Project) (LOC; RBS Citizens NA) 2.30 9/7/09 2,685,000 a 2,685,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Bank) 0.49 9/7/09 3,975,000 a 3,975,000 Saint Lawrence County Industrial Development Agency, IDR (Saint Lawrence County Newspapers Corporation Project) (LOC; Key Bank) 2.80 9/7/09 940,000 a 940,000 Schenectady County Industrial Development Agency, Civic Facility Revenue (Sunnyview Hospital and Rehabilitation Center Project) (LOC; Key Bank) 2.30 9/7/09 3,550,000 a 3,550,000 Schenectady Industrial Development Agency, IDR (Fortitech Holding Corporation Project) (LOC; Bank of America) 0.82 9/7/09 1,025,000 a 1,025,000 Schoharie County Industrial Development Agency, Civic Facility Revenue (Bassett Hospital of Schoharie County Project) (LOC; Key Bank) 2.60 9/7/09 1,830,000 a 1,830,000 Southeast Industrial Development Agency, IDR (Unilock New York, Inc. Project) (LOC; Bank One) 1.30 9/7/09 2,600,000 a 2,600,000 Stillwater Central School District, GO Notes, BAN 2.75 9/24/09 6,000,000 6,002,219 Suffolk County Industrial Development Agency, IDR (BIO-Botanica Inc. Project) (LOC; Citibank NA) 0.33 9/7/09 2,730,000 a 2,730,000 Ulster County Industrial Development Agency, IDR (De Luxe Packaging Corporation Project) (LOC; National Bank of Canada) 0.67 9/7/09 2,500,000 a 2,500,000 Valhalla Union Free School District, GO Notes, TAN 1.00 2/2/10 1,000,000 1,001,496 Warren and Washington Counties Industrial Development Agency, IDR (Angiodynamics Project) (LOC; Key Bank) 2.75 9/7/09 2,280,000 a 2,280,000 Westchester County Health Care Corporation, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale and LOC; Westchester County) 1.65 9/8/09 10,000,000 10,000,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 0.54 9/7/09 14,600,000 a 14,600,000 Total Investments (cost $443,039,082) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $31,220,000 or 7.0% of net assets. At August 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: The fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and has been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the fund without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
